DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 is/are pending. 
Claim(s) 1, 8 and 15 is/are independent.


Priority
No priority has been claimed in the present application.

Information Disclosure Statement
No information disclosure statement has been filed in the present application.


Specification
The disclosure is objected to because of the following informalities in the Specification as filed on 1/29/2020:  
Para. 17 and Para. 74 recite “HIS”, and it should be “IHS”.
Para. 39 recites “may be generate.”, and it should be “may be generated.”
Para. 51 recites “these resistances not change”, and it should be “these resistance do not change”.
Para. 54 recites “may varying”, and it should be “may vary”.


The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a thermal manager programmed to: identify…place…identify…and…place…” in Claim 1,
“a type identifier that: identifies…and does not identify…” in Claim 2,
“[the thermal manager programmed to] depowering…” in Claim 3,
“[the thermal manager programmed to] ensuring…” in Claim 4, and
“[the thermal manager programmed to] applying…and measuring…” in Claim 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without measuring a voltage level of the type identifier based on the sensing voltage applied to the type identifier, the drive element and the harness of the air mover, where the measured voltage level of the type identifier identifies the type of the air mover, which is/are critical or essential to the practice of the invention, but not included in the claim(s) 5, 12 and 19.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). For example, Fig. 1.3 and Para. 56, among others, demonstrates that the measuring of the voltage level is not an independent step. Rather, the measuring is dependent on the applied sensing voltages, and the measured voltage level is the value which identifies the type of the air mover, both of which are not included in the claims. Applicant may amend the 

The rest of the claim(s) 6-7, 13-14 and 20 depend(s) upon the above rejected claim(s) 5, 12 and 19, and it/they do not cure(s) the deficiency of the above rejected claim(s) 5, 12 and 19, and thus are also rejected under 35 U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) 7 and 14 recite(s) the term “the type identifier comprises a resistor having a first resistance based on: a second resistance…and a third resistance…” This term seems to be unclear and its meaning is not understandable. This is because the type identifier has a resistive element, i.e. resistor, having a predetermined resistance as described in Para. 46, and the resistance of the type identifier is fixed as described in For examining purposes, claims 7 and 14 are being interpreted as “wherein the type identifier comprises a resistor having a first resistance; and wherein the harness has a second resistance; and the type identifier is connected to a voltage divider comprising a second resistor having a third resistance, wherein the voltage divider is used by a voltage sensor to measure the voltage level of the type identifier.” Applicant may amend the claims in the manner as interpreted for examining purposes; or by any other appropriate correction as supported by Applicant’s Specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovicott et al. (U.S. Pub. No. 2017/0219239) (hereinafter “Lovicott”).


Regarding claim 1, Lovicott teaches an information handling system, (Para. 13 - - “information handling system” is used)

comprising: an air mover; (Para. 24 - - “a fan device” or “air moving devices” are used)

and a thermal manager programmed (Para. 26 - - fan characterization and control systems are programmed and used to control/manage thermal features of the information handling system by controlling fan(s) and thus cooling the information handling system)

to: identify an air mover identification event for the air mover; (Fig. 6 - - controller system detects fan devices in step 602 which is an air mover identification event as per Para. 76 of Applicant’s Specification as filed)

in response to identifying the air mover identification event: place the air mover in a type identification state, (Fig. 6, Para. 27-28 - - in response to air mover identification event in step 602, decision block 604 is reached which is an identification state for the air mover using lookup table; Para. 21 - - table has information regarding fan performance categories which may include type information for the fan)

and while the air mover is in the type identification state, identify a type of the air mover; (Fig. 6, Para. 27-28 - - in decision block 604,  which is an identification state for the air mover using lookup table, air mover/fan is identified, and in steps 608, 610 and 612, fan performance categories are identified; Para. 21 - - table includes fan performance categories which may include information regarding the type for the fan)

and after identifying the type of the air mover, place the air mover in an active state based on the type of the air mover. (Fig. 6 - - in step 606 fan device/air mover is activated/operated based on type information acquired in step 604, and in step 614, fan is operated based on fan performance information acquired in step 612)



Regarding claim 2, Lovicott further teaches wherein air mover comprises: a type identifier that: identifies the type of the air mover while the air mover is in the type identification state, (Fig. 6, Para. 27-28 - - in decision block 604, which is an identification state for the air mover using lookup table, air mover/fan is identified, and in steps 608, 610 and 612, fan performance categories are identified; Para. 21 - - table includes fan performance categories which may include information regarding the type for the fan)

and does not identify the type of the air mover while the air mover is in the active state. (Fig. 6 - - fan type information is necessary before operating fan device, thus no identifying is performed while air mover is in active state, because identification is performed before moving into the active state)



Regarding claim 8, Lovicott teaches a method for managing an information handling system, (Para. 13 - - “information handling system” is used; Para. 15 - - HIS is managed)

comprising: identifying an air mover identification event for an air mover of the information handling system; (Para. 24 - - “a fan device” or “air moving devices” are used; Fig. 6 - - controller system detects fan devices in step 602 which is an air mover identification event as per Para. 76 of Applicant’s Specification as filed)

in response to identifying the air mover identification event: placing the air mover in a type identification state, (Fig. 6, Para. 27-28 - - in response to air mover identification event in step 602, decision block 604 is reached which is an identification state for the air mover using lookup table; Para. 21 - - table has information regarding fan performance categories which may include type information for the fan)

and while the air mover is in the type identification state, identifying a type of the air mover; (Fig. 6, Para. 27-28 - - in decision block 604,  which is an identification state for the air mover using lookup table, air mover/fan is identified, and in steps 608, 610 and 612, fan performance categories are identified; Para. 21 - - table includes fan performance categories which may include information regarding the type for the fan)

 (Fig. 6 - - in step 606 fan device/air mover is activated/operated based on type information acquired in step 604, and in step 614, fan is operated based on fan performance information acquired in step 612)



Regarding claim 9, Lovicott further teaches wherein air mover comprises: a type identifier that: identifies the type of the air mover while the air mover is in the type identification state, (Fig. 6, Para. 27-28 - - in decision block 604, which is an identification state for the air mover using lookup table, air mover/fan is identified, and in steps 608, 610 and 612, fan performance categories are identified; Para. 21 - - table includes fan performance categories which may include information regarding the type for the fan)

and does not identify the type of the air mover while the air mover is in the active state. (Fig. 6 - - fan type information is necessary before operating fan device, thus no identifying is performed while air mover is in active state, because identification is performed before moving into the active state)



Regarding claim 15, Lovicott teaches a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor (Para. 18 - - processor executes instructions stored in system memory, i.e. non-transitory computer readable medium)

for managing an information handling system, (Para. 13 - - “information handling system” is used; Para. 15 - - HIS is managed)

the method comprising: identifying an air mover identification event for an air mover of the information handling system; (Para. 24 - - “a fan device” or “air moving devices” are used; Fig. 6 - - controller system detects fan devices in step 602 which is an air mover identification event as per Para. 76 of Applicant’s Specification as filed)

in response to identifying the air mover identification event: placing the air mover in a type identification state, (Fig. 6, Para. 27-28 - - in response to air mover identification event in step 602, decision block 604 is reached which is an identification state for the air mover using lookup table; Para. 21 - - table has information regarding fan performance categories which may include type information for the fan)

and while the air mover is in the type identification state, identifying a type of the air mover; (Fig. 6, Para. 27-28 - - in decision block 604,  which is an identification state for the air mover using lookup table, air mover/fan is identified, and in steps 608, 610 and 612, fan performance categories are identified; Para. 21 - - table includes fan performance categories which may include information regarding the type for the fan)

 (Fig. 6 - - in step 606 fan device/air mover is activated/operated based on type information acquired in step 604, and in step 614, fan is operated based on fan performance information acquired in step 612)



Regarding claim 16, Lovicott further teaches wherein air mover comprises: a type identifier that: identifies the type of the air mover while the air mover is in the type identification state, (Fig. 6, Para. 27-28 - - in decision block 604, which is an identification state for the air mover using lookup table, air mover/fan is identified, and in steps 608, 610 and 612, fan performance categories are identified; Para. 21 - - table includes fan performance categories which may include information regarding the type for the fan)

and does not identify the type of the air mover while the air mover is in the active state. (Fig. 6 - - fan type information is necessary before operating fan device, thus no identifying is performed while air mover is in active state, because identification is performed before moving into the active state)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovicott in view of Tunks et al. (U.S. Pub. No. 2014/0192475) (hereinafter “Tunks”).


Regarding claim 3, the combination of Lovicott and Tunks teaches all the limitations of the base claim(s).
But Lovicott does not explicitly teach wherein placing the air mover in the type identification state comprises: depowering a drive element of the air mover.

However, Tunks teaches wherein placing the air mover in the type identification state comprises: depowering a drive element of the air mover. (Fig. 4, Para. 34 - - electrical signal is transmitted to cooling fans in order to identify fan type, where the identification is performed before transmitting fan request signal to fan to turn on fan, where electrical signal is being interpreted as depowering)

Lovicott and Tunks are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain controlling of air movers in information handling systems.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Lovicott, by incorporating the above limitation(s) as taught by Tunks.

One of ordinary skill in the art would have been motivated to do this modification in order to determine whether the server is configured to operate with the fan, as suggested by Tunks (Fig. 4).


Regarding claim 4, the combination of Lovicott and Tunks teaches all the limitations of the base claim(s).
Lovicott further teaches wherein placing the air mover in the type identification state further comprises: ensuring that a drive rate of the drive element has reached a predetermined drive rate. (Para. 31 - - while identifying fan/air mover, fan devices are placed at one or more fan speeds, i.e. predetermined drive rate is ensured)



Regarding claim 10, the combination of Lovicott and Tunks teaches all the limitations of the base claim(s).
But Lovicott does not explicitly teach wherein placing the air mover in the type identification state comprises: depowering a drive element of the air mover.

However, Tunks teaches wherein placing the air mover in the type identification state comprises: depowering a drive element of the air mover. (Fig. 4, Para. 34 - - electrical signal is transmitted to cooling fans in order to identify fan type, where the identification is performed before transmitting fan request signal to fan to turn on fan, where electrical signal is being interpreted as depowering)

Lovicott and Tunks are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain controlling of air movers in information handling systems.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Lovicott, by incorporating the above limitation(s) as taught by Tunks.

One of ordinary skill in the art would have been motivated to do this modification in order to determine whether the server is configured to operate with the fan, as suggested by Tunks (Fig. 4).



Regarding claim 11, the combination of Lovicott and Tunks teaches all the limitations of the base claim(s).
Lovicott further teaches wherein placing the air mover in the type identification state further comprises: ensuring that a drive rate of the drive element has reached a predetermined drive rate. (Para. 31 - - while identifying fan/air mover, fan devices are placed at one or more fan speeds, i.e. predetermined drive rate is ensured)



Regarding claim 17, the combination of Lovicott and Tunks teaches all the limitations of the base claim(s).
But Lovicott does not explicitly teach wherein placing the air mover in the type identification state comprises: depowering a drive element of the air mover.

However, Tunks teaches wherein placing the air mover in the type identification state comprises: depowering a drive element of the air mover. (Fig. 4, Para. 34 - - electrical signal is transmitted to cooling fans in order to identify fan type, where the identification is performed before transmitting fan request signal to fan to turn on fan, where electrical signal is being interpreted as depowering)

Lovicott and Tunks are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain controlling of air movers in information handling systems.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Lovicott, by incorporating the above limitation(s) as taught by Tunks.

One of ordinary skill in the art would have been motivated to do this modification in order to determine whether the server is configured to operate with the fan, as suggested by Tunks (Fig. 4).



Regarding claim 18, the combination of Lovicott and Tunks teaches all the limitations of the base claim(s).
Lovicott further teaches wherein placing the air mover in the type identification state further comprises: ensuring that a drive rate of the drive element has reached a predetermined drive rate. (Para. 31 - - while identifying fan/air mover, fan devices are placed at one or more fan speeds, i.e. predetermined drive rate is ensured)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2020/0221603 by Shabbir et al., which discloses thermal control in a modular chassis using air movers (Abstract).
U.S. Pub. No. 2007/0089446 by Larson et al., which discloses thermal management using stored field replaceable unit thermal information (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119